6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 1 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 1 of 6



  https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-
  penitentiary/article_96b253ba-fd3c-11ea-a81a-c7071141ebfc.html

   BREAKING    TOPICAL    FEATURED


  6th inmate this year executed at Terre Haute penitentiary
  William LeCroy dies by lethal injection; another federal execution set for Thursday

  By Lisa Trigg
  Tribune-Star

  Sep 22, 2020




  Tribune-Star/Joseph C. Garza

  Sylvester Edwards, president of the Greater Terre Haute branch of the NAACP, shares his view on the death
  penalty during the protest of the execution of William LeCroy on Tuesday at the Federal Correctional Complex.
  JOSEPH C. GARZA




  William Emmett LeCroy, 50, became the sixth federal inmate executed by lethal injection
  this year at the U.S. Penitentiary in Terre Haute.


  His death was announced at 9:06 p.m. Tuesday, less than 20 minutes after the execution

                                                                                                 Exhibit 1
https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 2 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 2 of 6


  began in the Death House at the federal prison complex.


  LeCroy deferred his last statement to a letter he said he mailed to Sister Barbara Battista
  of the Sisters of Providence.




  Tribune-Star/Joseph C. Garza

  Second-year medical student Mary Ann Etling tolls a bell during the protest of the execution of William LeCroy
  on Tuesday outside of the Federal Correctional Complex along Indiana 63.
  JOSEPH C. GARZA



  "Sister Battista is about to receive through postal service my last statement," LeCroy said.


  LeCroy lay calmly with his arms stretched out for the IVs administering the drug. His
  graying beard was visible above the sheet covering his body. He then stared at the ceiling
  as executioner administered the fatal drug that slowed his breathing and stopped his heart.


  Battista was in the execution chamber as LeCroy’s spiritual advisor. She recited prayers
  from the "Divine Mercy Chaplet" as LeCroy blinked then slowly closed his eyes and began
  breathing through his mouth.




https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 3 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 3 of 6


  “It's just such another sad day that another person was killed by our government,” Battista
  said after the execution.


  “It just continues to be, for me, such an experience of violence. Highly orchestrated. Highly
  controlled. And yet a man loses his life.”




   Get breaking news delivered to you!



  Battista said she was able to visit with LeCroy briefly before the execution, and she
  mentioned to him that all of the protesters outside the prison were eating his favorite candy
  – Milk Duds – and that caused him to laugh as he was lying strapped to the execution
  table.


  A one-page statement from the victim’s family was presented to journalists following the
  execution. The family chose not to speak in person.




https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 4 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 4 of 6


  “Today justice was finally served,” the statement from Tom Tiesler began. “William LeCroy
  died a peaceful death in stark contrast to the horror he imposed on my daughter Joann. He
  was allowed to live 19 years longer than Joann, with us taxpayers paying for his food,
  shelter and medical care.


  “I am unaware that he ever showed any remorse for his evil actions, his life of crime or for
  the horrific burden he caused Joann’s loved ones.”


  Tiesler described his daughter as a good student who graduated from college with honors.
  Her plans were to start her own medical practice and get married.


                                                        In 2001, LeCroy broke into the rural
      MET 092220 EXE LECROY NUDD
                                                        Georgia residence of Joann Lee Tiesler,
                                                        30, and waited for her to come home. He
  was convicted of murder by slashing her throat and stabbing her after binding and raping
  her. He was arrested driving Tiesler’s truck two days later.


  On March 10, 2004, in the U.S. District Court for the Northern District of Georgia guilty of
  murder and taking Tiesler's vehicle across state lines.


  Tiesler lived near one of LeCroy's relatives. He told investigators he believed Tiesler might
  have been his old babysitter who had sexually molested him. He said realized after killing
  Tiesler she was not the babysitter.


  Court documents say LeCroy, a believer in witchcraft, thought the babysitter had hexed
  him as a child.


  On Thursday, federal inmate Christopher Vialva is scheduled to be given a lethal injection.
  Vialva will be the first African-American on federal death row to be executed this year,
  following a 17-year hiatus in federal executions.


  Lisa Trigg can be reached at 812-231-4254 or at lisa.trigg@tribstar.com. Follow her on
  Twitter at TribStarLisa.




https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 5 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 5 of 6




   Victim's family statement
   Sep 22, 2020




  MORE INFORMATION




   U.S. execution planned of killer who said witchcraft drove him




  2 dead of virus at T.H. federal prison in two days
  U.S. executes fifth inmate in past month

  U.S. sets two executions for September in Terre Haute




https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
6th inmate this year executed at Terre Haute penitentiary | News | tribstar.com Page 6 of 6
           Case 1:19-mc-00145-TSC Document 291-1 Filed 10/09/20 Page 6 of 6




    Tribune-Star Events                                                                      See All Events        Add your event
     Fri, Oct 09                       Sat, Oct 10                       Sat, Oct 10                            Sat, Oct 10




     ISU Surplus Sale                  Movie Night at Home               AA Group - A Vision for                Cobblestone Cros
                                                                         Women II                               Apartments Breas
     Facilities Management Building    Vigo County Public Library        Terre Haute, IN                        Cobblestone Crossi

                   FRI   SAT      SUN       MON       TUE       WED      THU           FRI        SAT         SUN      MON
                   9     10       11         12        13           14    15           16         17          18        19




  Lisa Trigg
  Lisa Trigg has been a reporter at the Tribune-Star since 2009. With more than 30 years of newspaper
  experience, she now covers general news with a focus on crime and courts.




https://www.tribstar.com/news/6th-inmate-this-year-executed-at-terre-haute-penitentiary/ar... 10/9/2020
